EXHIBIT (10)B

 

AMENDMENT NO. 1 TO MASTER AGREEMENT

RELATING TO PERIODIC OPTIONS GRANTED UNDER THE

ECOLAB INC. 2001 NON-EMPLOYEE DIRECTOR

STOCK OPTION AND DEFERRED COMPENSATION PLAN

 

THIS AMENDMENT NO. 1 TO MASTER AGREEMENT (the “Amendment”), is entered into and
effective as of this 2nd day of May, 2008, by and between Ecolab Inc. (the
“Company”) and
                                                                           (the
“Optionee”).

 

A.            The Company has adopted the Ecolab Inc. 2001 Non-Employee Director
Stock Option and Deferred Compensation Plan, as amended and restated effective
as of May 1, 2004 and as further amended as of January 1, 2005 and May 2, 2008
(the “Plan”), authorizing the Board of Directors of the Company, or a committee
as provided for in the Plan, to grant from time to time Periodic Options to
Qualified Directors.

 

B.            The Company and the Optionee have entered into a Master Agreement
Relating to Periodic Options granted under the Plan (the “Agreement”) setting
forth the terms and conditions for the Periodic Options granted from time to
time under the Plan.

 

C.            The Board of Directors has approved Amendment No. 2 to the Plan,
which amends certain provisions of the Plan relating to exercisability and
duration of Periodic Options effective for Periodic Options granted on or after
May 2, 2008.

 

D.            It is necessary for the parties to execute the Amendment so that
the exercisability and duration provisions of the Agreement correspond to
Amendment No. 2 to the Plan.

 

Accordingly, the parties agree to this Amendment as follows:

 

Section 1

 

Section 3.1 of the Agreement is amended and restated to read as follows:

 

“Exercisability and Duration.

 

Each Periodic Option granted prior to May 2, 2008 will be immediately
exercisable in full and will remain exercisable until 5:00 p.m. (St. Paul,
Minnesota time) on the tenth anniversary of such Periodic Option’s respective
Date of Grant (such time, as to any Periodic Option irrespective of the Date of
Grant, the “Time of Termination”).

 

Each Periodic Option granted on or after May 2, 2008 will become exercisable, on
a cumulative basis, as to 25% of the Shares (excluding any fractional portion
less than one share), on the last day of each of the first, second and third
three-month periods following its Date of Grant and as to the remaining Shares
on the last day of the fourth three-month period following the Date of Grant;
provided, however, that if a Change in Control of the Company occurs then such
Periodic Option will become immediately exercisable in full.  Each such Periodic
Option will remain exercisable until such Periodic Option’s Time of Termination.

 

--------------------------------------------------------------------------------


 

Section 2

 

Section 3.2 of the Agreement is amended and restated to read as follows:

 

“Termination of Service as a Director of the Company.  If the Optionee ceases to
serve as a director of the Company for any reason, then each Periodic Option
will remain exercisable to the extent exercisable as of such cessation of
service until the earlier of the expiration of five years after the date the
Optionee ceased to serve as a director of the Company or the Time of
Termination, at which time such Periodic Option will terminate and no longer be
exercised.”

 

 

[Remainder of page left intentionally blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
the day and year first above written.

 

 

 

ECOLAB INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

Associate General Counsel-Corporate and
Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------